DETAILED ACTION
This action is in response to the initial filing dated 6/7/2020,  Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 6/9/2020 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 6/7/2020.  These drawings are not acceptable.
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Claim Objections
Claims 6-12, 18 and 19 contain the following informalities:  
Claim 6 recites the limitation “the maximal width” in line 2.  It appears that this limitation should be “the maximum width”.
Claim 7 recites the limitation “a flow direction” in line 2.  It appears that this limitation should be “the flow direction”.  
Claim 7 recites the limitation “the transverse direction” in lines 2-3.  It appears that this limitation should be “a transverse direction”.
Claim 9 recites the limitation “the flow cross section in the first section undergoes a reduction of a surface size” in lines 1-2.  It appears that the recitation of “a surface size” should be “the surface size”.
Claim 10 recites the limitation “the flow cross section in the first section undergoes a reduction of a surface size” in lines 1-2.  It appears that the recitation of “a surface size” should be “the surface size”.
Claim 11 recites the limitation “a diameter of the inlet opening” in line 4.  It appears that this limitation should be “the diameter of the inlet opening”.
Claim 12 recites the limitation “in vertical direction” in line 2.  It appears that this limitation should be “in the vertical direction”.
Claim 18 recites the limitation “the horizontal direction” in line 2.  It appears that this limitation should be “a horizontal direction”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the opening cross section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Does the recitation of “the opening cross section” in claim 9 refer to the “a circular-shaped opening cross section” of the “an inlet opening” of claim 1, line 3 or to the “a circular-shaped passage opening cross section” of the “a passage opening” of claim 1, line 9?  Claim 9 will be treated as if the recitation of “the opening cross section” refers to the “a circular-shaped passage opening cross section” of the “a passage opening”.
Claim 10 recites the limitation "the opening cross section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Does the recitation of “the opening cross section” in claim 9 refer to the “a circular-shaped opening cross section” of the “an inlet opening” of claim 1, line 3 or to the “a circular-shaped passage opening cross section” of the “a passage opening” of claim 1, line 9?  Claim 10 will be treated as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-11, 13, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilsabeck et al. (US 20140061527) in view of Aunspach (US 3506242).  Claim(s) 9 and 10 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above. 
Regarding claim 1, the Hilsabeck et al. reference discloses a globe valve (10) comprising: an inlet opening (14; opening 14 can be an inlet; see paragraph [0014]) having a circular-shaped opening cross section (opening 14 includes a circular opening centered on a central axis Ac; see paragraph [0007], lines 5-7) defining a valve axis (considered central axis Ac); a globe valve member (considered the movable control element that is received within the gallery 16; see paragraph [0007], lines 11-14) being: movable in a vertical direction transversely to the valve axis (the movable control element would be movable along the axis Ag that is vertical and perpendicular to the central axis Ac of the valve body; see paragraph [0007], lines 14-17); a passage opening (22b) having a circular-shaped passage opening cross section (the section 22b is straight cylindrical in shape; see paragraph [0009], lines 8-9; therefore, it is considered that the cross section of a straight cylindrical shape is a circle); and a flow channel (flow conduit portion P2) extending from the inlet opening (14) to the passage opening (22b) and defining a flow cross section (it is considered that the flow conduit portion P2 would have a flow cross section), wherein: a surface size of the flow cross section decreases in a first section from the inlet opening in a flow direction to a transition point (it is considered that the point at of the flow conduit portion P2 transitions to the straight cylindrical conduit section 22b constitutes the transition point) (the diameter of the flow conduit portion P2 is decreased gradually from the second opening 
The Hilsabeck et al. reference does not expressly disclose wherein the globe valve member is connectable, via a valve rod located in the vertical direction above the globe valve member, to an actuator for actuating the globe valve member and wherein the globe valve member is configured to close the passage opening in a lowest actuating position in the vertical direction.
However, the Aunspach reference teaches a valve assembly having a globe valve member (26) that is connectable via a valve rod (38) to an actuator (actuator mechanism; see col. 2, lines 46-52) and wherein the globe valve member (26) is configured to close a passage opening (at 24c) in a lowest actuating position in the vertical direction in order to control the flow of fluid through the flow passage (col. 1, lines 30-34). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the globe valve member of the Hilsabeck et al. reference as a globe valve member that is connectable, via a valve rod located in the vertical direction above the globe valve member, to an 
Regarding “for controlling a process fluid flow of a process engineering plant”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 3, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference discloses wherein the first section of the flow channel comprises a lower inclination angle of 25o or less.  It is considered that the lower surface of the flow conduit section (Hilsabeck et al.: P2) includes an angle of inclination of 25o or less where the flow conduit section (Hilsabeck et al.: P2) transitions from the inlet opening (Hilsabeck et al.: 14) to the downward bend of the passage (Hilsabeck et al.: 22).
In regards to claim 7, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference disclose wherein in a second section of the flow channel (Hilsabeck et al.: considered the portion of the flow conduit portion P2 that extends from the transition point to the straight cylindrical conduit section 22b), in a course of the flow channel in the flow direction, a width of the flow channel in the transverse direction continuously increases up to a maximum width (Hilsabeck et al.: the diameter of the flow conduit section P2 increases to the width of the passage 
In regards to claim 8, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference discloses wherein the maximum width is located at the passage opening (Hilsabeck et al.: the diameter of the flow conduit section P2 increases to the width of the passage opening d2 of the straight cylindrical conduit section 22b which would be a maximum width of the straight cylindrical conduit section 22b; see at least paragraph [0011]).  
In regards to claim 9, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference discloses the invention essentially as claimed as discussed above.  
However, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference does not expressly disclose wherein the flow cross section in the first section undergoes a reduction of [the] surface size relative to a surface size of the opening cross section of at least 10% and/or of maximally 30%.
It appears that the globe valve of the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference would operate equally well with the claimed reduction of the surface size of the flow cross section in the first section relative to a surface size of the opening cross section of at least 10% and/or of maximally 30% since the diameter of the flow conduit section (Hilsabeck et al.: P2) is reduced over the length of the flow conduit section (Hilsabeck et al.: P2) and the diameter of the straight cylindrical conduit section (Hilsabeck et al.: 22b) is increased relative to the transition point (Hilsabeck et al.: the diameter of the flow 
Further, the applicant has not stated that the range claimed solves any stated problem or is for any particular purpose, indicating simply that an “exemplary embodiment” includes the surface size of the flow cross section in the first section decreases relative to the surface size of the opening cross section of at least 10% and/or of maximally 30% (page 7, lines 6-9 of the specification dated 6/7/2020).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the device of the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference as having the flow cross section in the first section undergoes a reduction of [the] surface size relative to a surface size of the opening cross section of at least 10% and/or of maximally 30% because it appears to be an arbitrary design consideration which fails to patentably distinguish over the combination of the Hilsabeck et al. reference and the Aunspach reference.
In regards to claim 10, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference discloses the invention essentially as claimed as discussed above.  
However, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference does not expressly disclose wherein the flow cross section in the first section undergoes a reduction of [the] surface size relative to a surface size of the opening cross section of 20%.

Further, the applicant has not stated that the range claimed solves any stated problem or is for any particular purpose, indicating simply that an “exemplary embodiment” includes the surface size of the flow cross section in the first section decreases relative to the surface size of the opening cross section of 20% (page 7, lines 9-10 of the specification dated 6/7/2020).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the device of the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference as having the flow cross section in the first section undergoes a reduction of [the] surface size relative to a surface size of the opening cross section of 20% because it appears to be an arbitrary design consideration which fails to patentably 
In regards to claim 11, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference discloses the invention essentially as claimed as discussed above.  
However, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference does not expressly disclose wherein a ratio of a diameter of the inlet opening relative to a vertical height of the flow channel at the transition point is at least 1.55 ± 0.10, and/or a ratio of [the] diameter of the inlet opening relative to a vertical height of the flow channel at a vertex is at least 1.55 ± 0.10.  
It appears that the globe valve of the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference would operate equally well with the claimed ratio of a diameter of the inlet opening relative to a vertical height of the flow channel at the transition point is at least 1.55 ± 0.10 since the  shape of the flow conduit section (Hilsabeck et al.: P2) changes from a circular opening at the inlet opening (Hilsabeck et al.: 14) to an oval shape (Hilsabeck et al.: as depicted in figure 2). 
Further, the applicant has not stated that the range claimed solves any stated problem or is for any particular purpose, indicating simply that an “exemplary embodiment” includes the ratio of the diameter of the inlet opening relative to a vertical height of the flow channel at the transition point is at least 1.55 ± 0.10, and/or a ratio of [the] diameter of the inlet opening relative to a vertical height of the flow channel at a vertex is at least 1.55 ± 0.10 (page 7, lines 20-23 of the specification dated 6/7/2020).

In regards to claim 13, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference discloses wherein the flow cross section in the first section is, at least in sections, partially circularly shaped (Hilsabeck et al.: the flow conduit section P2 is circular in cross section at the opening 14), and wherein, in the first section in a course of the flow channel in the flow direction, a partial circular curvature of the flow cross section flattens (Hilsabeck et al.: see figure 2 for the upper surface of the flow conduit section P2 being flattened), at least in sections, in an upper subarea.  
In regards to claim 15, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference discloses wherein the flow cross section at the transition point in the upper subarea of the flow channel is concave (Hilsabeck et al.: it is considered that the upper surface of the flow conduit section P2 is concave as shown in figure 2).
In regards to claim 16, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference discloses wherein the flow channel (Hilsabeck et al.: flow conduit section P2) comprises a lower subarea 
In regards to claim 18, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference discloses wherein the flow channel (Hilsabeck et al.: flow conduit section P2) comprises a lowest vertex in the vertical direction (Hilsabeck et al.: considered the lowest point of the flow conduit section P2 proximate the reference numeral 22 as shown in figure 1), the lowest vertex, in [a] horizontal direction, being located offset from a straight line (Hilsabeck et al.: considered the line along the axis Ag) extending, in the vertical direction through a center point of the passage opening (Hilsabeck et al.: the vertex is located being offset from the axis Ag as shown in figure 1).  
In regards to claim 19, the Hilsabeck et al. reference of the combination of the Hilsabeck et al. reference and the Aunspach reference discloses wherein the vertex is located at a front end of the passage opening (Hilsabeck et al.: the vertex is located in the vertical plane at the left-hand side of the opening of the passage 22b as shown in figure 1) in the horizontal direction (Hilsabeck et al.: see figure 1).  

Allowable Subject Matter
Claims 2, 4-6, 12, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 2, the prior art of record does not disclose or suggest wherein, in the first section of the flow channel, in a course of the flow channel in the flow direction, a height of the flow channel in the vertical direction continuously decreases and a width of the flow channel, in a transverse direction transverse to the vertical direction and traverse to the valve axis, continuously increases in combination with the other limitations of the claim.  
Claims 4-6 depend from claim 2, and, therefore, contain the indicated allowable subject matter of claim 2.
In regards to claim 12, the prior art of record does not disclose or suggest wherein the flow channel comprises an upper subarea, in vertical direction, the upper subarea having a decreasing surface size in a course of the flow channel in the flow direction in the first section, wherein the decrease of the surface size in the upper subarea of the flow channel determines an entire decrease of the surface size of the flow channel in the first section in combination with the other limitations of the claim.
Claims 14 and 17 depend from claim 12, and, therefore, contain the indicated allowable subject matter of claim 12.

The Takemaru et al. reference does not expressly disclose wherein the vertical axis is in a direction transversely to the valve axis and wherein the surface size of the flow cross section decreases in the first section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doran (US 9518662), Roper et al. (US 20140346384), Stares .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753